File No . 33-16338 811-5202 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 129 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 129 [X] (Check appropriate box or boxes.) The Dreyfus/Laurel Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering (date) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on (date) pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant’s Registration Statement on Form N-1A relates to Dreyfus Core Equity Fund and does not affect the Registration Statement of the series below: DREYFUS BASIC S&P DREYFUS BOND MARKET INDEX FUND DREYFUS DISCIPLINED STOCK FUND DREYFUS MONEY MARKET RESERVES DREYFUS AMT-FREE MUNICIPAL RESERVES DREYFUS U.S. TREASURY RESERVES DREYFUS SMALL CAP FUND DREYFUS OPPORTUNISTIC FIXED INCOME FUND DREYFUS TAX MANAGED GROWTH FUND SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York on the 14th day of January, 2013. The Dreyfus/Laurel Funds, Inc. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) 1/14/13 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and 1/14/13 James Windels Accounting Officer) /s/ Joseph S. DiMartino* Chairman of the Board 1/14/13 Joseph S. DiMartino /s/ James M. Fitzgibbons* Board Member 1/14/13 James M. Fitzgibbons /s/ Kenneth A. Himmel* Board Member 1/14/13 Kenneth A. Himmel /s/ Stephen J. Lockwood* Board Member 1/14/13 Stephen J. Lockwood /s/ Roslyn M. Watson* Board Member 1/14/13 Roslyn M. Watson /s/ Benaree Pratt Wiley* Board Member 1/14/13 Benaree Pratt Wiley /s/ Francine J. Bovich* Board Member 1/14/13 Francine J. Bovich *BY: /s/ James Bitetto James Bitetto Attorney-in-Fact INDEX OF EXHIBITS Exhibits EX-101.INS – Instance Document. EX-101.SCH – Taxonomy. EX-101.CAL – Calculation Linkbase. EX-101.DEF – Definition Linkbase. EX-101.LAB – Labels Linkbase. EX-101.PRE – Presentation Linkbase.
